Citation Nr: 1630580	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a stroke.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for posttraumatic stress disorder.

7.  Entitlement to an effective date earlier than August 13, 2010 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971. This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2015 substantive appeal, VA Form 9, the Veteran requested a video conference hearing before the Board.  In March 2016, the Veteran was notified that a hearing was scheduled for April 2016, and that he could ask to reschedule the hearing up to two weeks before the scheduled hearing date.  Approximately a week later, the Veteran's representative contacted the RO and advised them that the Veteran would be unable to attend the hearing in April because he would be out of the country and requested that the hearing be rescheduled.  Based on the timely-filed request to have the hearing rescheduled, remand is necessary in order for the Veteran to be afforded an opportunity to present testimony before the Board during a video conference hearing.   38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is remanded for the following action:

Schedule the Veteran for a video conference hearing as requested in the November 2015 VA Form 9, according to the date of the original request for such a hearing.  The Veteran and his representative must be provided appropriate advance written notice of the date, time, and location of this hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the appeal must be returned to the Board in accordance with appellate procedures.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




